Title: To Benjamin Franklin from Jane Mecom, 29 April 1783
From: Mecom, Jane
To: Franklin, Benjamin


Dear Brother
Boston April 29 1783
I have at Length recved a Leter from you in your own Hand writing, after a Total Silance of three years, in which Time Part of an old Song would Some times Intrude it Self in to my mind,
Does He love & yet forsake me
for
can he forgit me
will he Niglegt me. This was but momentary at other times I concluded it was un Reasonable to Expect it & that you might with grate Proprity After my Teazing you so often, send me the Ansure that Nehemiah did to Tobias, & Sanbalet, who Endevared to obstruct His Rebulding The Temple of Jerusalem, I am doing a grate work; why Should the work Ceace whilest I Leave it & come Down to you.
And a Grate work Indeed you have Done God be Praised. I hope now you, your Self, will think you have done enouf for the Publick, and will now Put in Execution what you have Sometimes wished to be premited to do; Sit down & Spend the Evening with your Friends. I am Looking Round me at Cambridge for a Comodious Seatt for you, not with any grat Hopes of your coming there I confes (but wishes) knoing you are Accomedated so much to your mind at Philadelphia, and have your children there. I Should However Expect a Share of your corispondence when you have Leasure; & Beleve me my Dear Brother, your writing to me gives me so much Pleasure that the grate, the very grate, Presents you have sent me is but a Secondary Joy, I have been very Sick this winter at my Daughters, keept my chamber Six weeks but had a Suficency for my Suply of Every thing that could be a comfort to me of my own before I recved any Intimation of the Grat Bounty from your Hand which your Leter has conveyed to me, for I have not been Lavish of what I before Posesed, knoing Sicknes & misfourtens might happen & Certainly old Age but I Shall now be So Rich that I may Indulg in a Small degree a Propencity to help Some Poor cretures who have not the Blesings I Injoy.
My Good Fortune came to me all to gether to comfort me in my weak State, for as I had been So unlucky as not to recve the Leter you Sent me throw yor Son Baches hands tho he In formes me he forwarded it Emediatly His Leter with a Drauft for twenty five Guneys came to my Hand Just before yours which I have recved & cannot find Expreshon Suitable to acknolidg my Gratitude, How am I by my Dear Brother Enabled to live at Ease in my old Age (after a Life of care Labour & Anxiety) without which I must have been miserable.
The other Bills are not Paid yet & Corll Johonett is Absent & there is Some Demur about it but I Sopose it may turn out Right by & by His cousen Promises to call on me Prehap He will before I close this Leter, I have waited a fortnight and cannot git the bill Accepted nor a Sight of the Gentileman tho He has Promised many times He will come & talk with me, I am Informed Since I Came to Town that Mr. Williams had recved the other.—
I yester day recved a Leter from Mrs Bache She Informs me She Expects you Home this Sumer that She & her chilldren are all well her Husband Gone to New York.
I was quite in a weak State when I came to Boston but find my Self gro Stronger Every Day Porpose to go to the State of Rhoad Island in about a Fortnight to Spend the Summer I think if you come to America & come this way you will not Fail to call on me & our Good Friend Greene She Desiered me long ago to tell you how Happy She was in the Acquaintance of Some Gentleman you Recomended to them, how Exactly He ansured yor Discription, but I then forgot it & cant now Remember the Name. I heard from there Lately they are all well have an Increce of Grandchilldren which makes them very Happy.

I percive Mr Williams is Highly Pleased with His Entertainment in France writs about going to England & not Returning in Less than a year However that may be I Shall Chirish Some Hopes that you will come with Him tho on Second tho I think it will be two valeuable a Treasure among our famelyes to venture in won Botome but Shall depend on that Provedence which has hitherto Been your Preserver Protecter & Defender and am as Ever your affectionat and obliged Sister
Jane Mecom

My Love to W T F whose Hand writing in your Leter & His name in the Signing the Trety as a Secratery gives me Pleasure

